DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt and entry of the response dated 6/24/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 5-8, 13, 14, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Mol Cell, 2017, cited by applicants) in view of Harrer et al (BMC Cancer, 2017) and Oberli et al (Nano Lett., 2017).  This rejection is maintained for reasons made of record in the Office Action dated 3/24/2022 and for reasons set forth below.
The claims have been amended to recite an intended use limitation for the claimed products.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). (MPEP 2111.02).  Such a structure is considered to have already been taught by the combination of the above references, which teach the in vivo delivery of RNA/LNP particles and thus have a structure (e.g. purity levels, buffers, salts, etc.) for intravenous administration.
Response to Arguments
Applicants essentially assert that: 1) none of the cited references teach the amended claims; 2) Chen et al teaches away from the claimed invention; 3) there is no reasonable expectation of success.
Regarding 1), the amendment is addressed above.
Regarding 2) and 3), a review of Chen et al and applicant’s assertions reveals no “teaching away from” the use of Chen et al in the instant rejection, or a lack of reasonable expectation of success.  Applicants assertions regarding the abrogation of immunogenicity by the human introns of Chen et al is merely stating that applicants circular RNAs are also not immunogenic for the same reason (i.e. they have the same structure and therefore the same properties).  Applicants mistakenly attribute the effect of phage circRNA in Hela cells to human circRNA sequences and ask this be accepted as evidence that the results of Chen et al are negative towards the use of said human sequences.  Further, the disclosure of Chen et al is overwhelmingly positive for the use of such human introns in circular RNAs due to this lack of immunogenicity relative to phage “introns”: such was a major point of the reference (see the abstract). 
	Regarding 3), applicant’s comparison of the results of Harrer et al and results found in the instant specification is specious at best.  There is no commonality amongst the comparisons, i.e. the results use different target cells and different CARs with different antigen specificities.  Without any attempt to provide reasonable controls amongst the two experiments, it is difficult to draw any specific conclusion.  Again, the results of Harrer et al are entirely positive towards the use of delivery of CAR-encoding mRNA into human cells.  There is nothing in this reference that would lead one of skill in the art to question the difficulty of using said CAR sequences with the techniques of Chen et al.  Regarding Oberli et al, applicant’s assertions are again not supported by the entirety of the reference.  The overall thrust of Oberli et al is positive towards the use of ionizable lipids for the delivery of RNAs.  Applicants pick and choose so-called negative results from Oberli et al that are known to exist for all  RNA gene delivery systems and present no real solutions for such in the instant specification for such a generic use of an “ionizable lipid”.  Any assertions of an “improved” PDI in light of the successful use of ionizable lipids by the relevant art are not convincing.  PDI is only one parameter by which such lipids may be measured, but ultimately the successful functional use of such lipids for in vivo delivery of RNAs provides a reasonable expectation of success.

Double Patenting
Claims 1,  5-8, 13, 14, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-12, 16-21 of U.S. Patent No. 11,203,767 in view of Oberli et al (Nano Lett., 2017). The ‘767 claims do not recite that the transfer vehicle/nanocarrier comprises an ionizable lipid, a structural lipid and a PEG modified lipid. 
Claims 1, 2, 5-8, 13, 14, 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 24-26 of copending Application No. 17/374,497 in view of Oberli et al (Nano Lett., 2017). The ‘497 claims do not recite that the transfer vehicle/nanocarrier comprises an ionizable lipid, a structural lipid and a PEG modified lipid. 
Claims 1, 2, 5-8, 13, 14, 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 18, 20, 30, 63, 64 of copending Application No. 16/432,177 in view of Oberli et al (Nano Lett., 2017) and Harrer et al (BMC Cancer, 2017). The ‘177 claims do not recite a CAR transgene or that the transfer vehicle/nanocarrier comprises an ionizable lipid, a structural lipid and a PEG modified lipid. 
These rejection are maintained for reasons made of record in the Office Action dated 3/24/2022 and for reasons set forth below.

Response to Arguments
Applicants essentially assert that the rejections be held in abeyance.  Hence, the rejections stand.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/            Primary Examiner, Art Unit 1633